     4:19-cv-03109-SMB Doc # 65 Filed: 08/16/21 Page 1 of 2 - Page ID # 101




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

 JING XIONG,                                        )           CASE NO. 4:19-cv-3109
                                                    )
                           Plaintiff,               )
                                                    )
         v.                                         )            PROTECTIVE ORDER
                                                    )
 UNION PACIFIC RAILROAD COMPANY,                    )
                                                    )
                           Defendant.               )


       This matter is before the Court on the unopposed motion of the defendant for the entry of

a protective order. (Filing No. 63.) Defendant seeks the complete file of Jason Krellman, Ph.D.,

ABPP, related to the plaintiff Jing Xiong, including neuropsychological test materials, answers,

scores, raw data, and normative data. The documents may include certain materials that have been

copyrighted by various publishers and licensed so that a protective order is required for release.

The Court finds a protective order should be granted. Accordingly,

       IT IS ORDERED:

       1.      The complete file of Jason Krellman, Ph.D., ABPP related to the plaintiff Jing

Xiong, including all neuropsychological test materials, answers, scores, raw data, and normative

data (hereinafter “Records”), shall be produced to Deborah Hoffnung, Ph.D. as the

neuropsychologist designated by the defendant to examine the plaintiff in this matter.

       2.      All Records shall be held in confidence by each qualified recipient to whom they

are disclosed and shall be used only for purposes of this action and shall not be disclosed to any

person who is not a qualified recipient.
     4:19-cv-03109-SMB Doc # 65 Filed: 08/16/21 Page 2 of 2 - Page ID # 102




       3.      Upon final termination of this proceeding, including all appeals, each recipient shall

continue to maintain the confidentiality of all Records, and may at their option destroy or return

the Records to the producing party.

       4.      This Order is entered without prejudice to the right of any party to apply to the

Court for additional protection, or to modify any restrictions imposed by this Order.

       Dated this 16th day of August, 2021.

                                              BY THE COURT:


                                              s/ Susan M. Bazis
                                              United States Magistrate Judge




                                                 2
